DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 4/6/2021 in relation to application 15/898,063.
The instant application claims benefit to provisional application #62/463,846 with a priority date of 2/27/2017.
The Pre-Grant publication #US20180247551 published on 8/30/2018.
Appeal Brief filed on 7/19/2021.
.

Reopening of Prosecution after Appeal Brief
In view of the appeal brief filed on  7/19/2021, PROSECUTION IS HEREBY REOPENED and new grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.


A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/XUAN M THAI/            Supervisory Patent Examiner, Art Unit 3715      
                                                                                                                                                                                      
Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of a process (1-16). Thus falls within one of the four statutory categories (Step 1: YES).
This is a limitation of generating remote collaborative learning and development wherein each user access the environment that includes a collaborative aspect with a plurality of alternative responses; associating one of said alternative responses as a consensus response; providing the aspect to the users; transmitting communications between the users regarding the aspect; receiving responses from each user; determining whether the users provided the consensus response; and, requiring users provide the consensus response before permitting any user to proceed with the learning activity. 
The claims recite an abstract idea of collecting data related learner collaboration and association of responses as a consensus response, tracking progress and storing of results. This is enumerated to be mental process based on observation and evaluation activities. The steps mostly include associating alternative responses as a consensus response; transmitting communications between the users regarding some aspect; receiving responses from each user; determining whether the users provided the consensus response; and, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform digital online environment for collaboration and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of interactive learning activity for a collaborative aspects, transmitting and associating consensus response information based on a determined results) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.(Step 2A Prong2 - No). 
The claims also do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations for processor input and output to a collaborative environment are well-understood, routine, and conventional in art. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f). Applicant in paragraph 0004, page 1 of 13 of specification indicated that background uses a known technology disclosed in an online social learning solutions where they partake in a shared online setting and collaborate to piece together answers, activities or project solutions. In known interactive learning environments, individual users interact with material and are provided an environment where feedback and collaboration are available in real-time through a shared Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the activities of storing and retrieving of information in a memory of consumer electronic network for a field of use purposes that may use collaboration are recognized to be computer functions well‐understood, routine, and conventional, when they are claimed in a merely generic manner. Mere instructions to apply an exception using a generic computer component minimum level engagement cannot provide an inventive concept. The claim is not patent eligible (Step 2B: No).
The dependent claims 2-16 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101. They are further directed to users transmission in real-time collaborations, providing evaluation metrics and displaying of interactions for transmitting communication and receiving of different responses. But this adding only insignificant extra-solution activity to judicial exception {MPEP2106.05 (g)}. For instance, 
Claims 2-8 describes further the method to be for evaluation and display of metrics, real-time communication and transmissions. They are description of some activities and response type but are only incidental to a primary process making merely a tangential addition to preceding claims. They recited as a part of claimed process with generic analysis and manipulating of information under certain method of organizing act in real-time display under a communication and transmission scenario. The recitations are improving the functioning of a computer itself that qualify this to be as significantly more.  
Claims 9-16 describes further the method to be transmitting communications between the users regarding the aspect subsequent to receiving responses.  They are again description of some transmitting and receiving activities with corresponding response type. They are only 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130171594 A1 Gorman et al. (Gorman) in view of US 20120256822 A1  Coda and further in view of   US 20140057240 A1 to Colby et al. (Colby).

Claim 1. Gorman teaches a computer implemented method for remote collaborative learning and development (Para 0007, 0008 collaborative tools and software development) comprising: 
a digital online environment for collaborative learning and development by a plurality of users wherein each user has their own device to access the environment (Para 0002 plurality of users collaborative activities with user’s being evaluated; Fig.1 elements 30, 32, 34, 36 individual users devices; Para 0014 provide such a platform that is accessible to users over the Internet through a wide range of mobile devices from virtually any location);
Generating in the environment a learning activity for the plurality of users that includes a collaborative aspect with a plurality of alternative response (para 001, 0014-0018 Collaborative aspects such as interactive feedback and/or peer reviews are related to different specific training activity and could be  initiated by a first user role and position; Alternative responses for training aspects, gamification and evaluation response aspects are based on  customization, updating, supplementing, replacing and/or removing needs of the organizations format and categories);
Associating one of said alternative responses as a response (Para 0115, 0116 certain portions of the platform e.g., evaluation application may be restricted to users associated with certain types of user roles).
Gorman teaches association to alternate responses (Fig.9C element 154 a single answer ; Para 0116, 0124 but  user responses are generated by calculating number of associate users with alternate automatic recommendation and/or assigned training responses; Para 0117 displayed matrix with name and presented through the platform, such as on a leaderboard). Gorman does not associating one of said alternative responses as a consensus alternative responses system  of Gorman in order to provide both granular and overall assessment for all user responses.

providing the aspect to the users (Para 0014-0016 training, gamified trainings, assigning positional base role aspect, skill determination and evaluation aspects provided to users);
transmitting communications between the users regarding the aspect (Para 0079 transmitting communication for a particular training activity):
receiving responses from each user (Para 0019 response from each associated user ) ;
Gorman in combination with Coda teaches collaborations learning to alternate responses (Gorman:Para 0116, 0124 but  user responses are generated by calculating number of associate users with alternate automatic recommendation and/or assigned training responses; Para 0117 displayed matrix with name and presented through the platform, such as on a leaderboard)  but is not determining whether each of the users provided the consensus response and, requiring of the users provide the consensus response before permitting any user to proceed with the learning activity. Colby, in the same field of collaborative learning teaches the determining factor for each of the users providing consensus response (¶0055 single answer from each user representing a group when a group consensus results from consensus response by determining whether the plurality of users provided the consensus response  and requiring the plurality of users provide.the consensus.response.before.permitting any.user to proceed with the learning activity as taught by Coda into the alternative responses method of Gorman in order to provide both granular and overall assessment from all user responses.
Claim 2. Gorman teaches the method of claim 1 wherein the collaborative aspect is provided to user in real-time (Para 0022 Real-time updates for the training aspect of the collaborative learning; Para 0140 some or all of the leaderboards display metrics updated in real-time).Claim 3. Gorman teaches the method of claim 1 further providing evaluation metrics to the users (Para 0071 provide various analytical reports and metrics.

Claim 4. . Gorman teaches the method of claim 1 wherein the communication transmitted in real time (Para 0098 results communicated to users in real-time)
 Claim 5. . Gorman teaches the method of claim 2 further provides evaluation metrics to the user (Fig.4 element 390 relative ranking metrics evaluation metrics are displayed in real-time).
Claim 6. . Gorman teaches the method of claim 2 wherein the communications are transmitted in real-time (Para 0022 global activity scores and/or the leaderboard communicated in real-time 
receiving a different response from at least one of the plurality of users ( Para 0057 allow users to participate and respond in a variety of different formats and categories for plurality of users ) .

Claim 10. Gorman teaches the method of claim 2 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the training aspect of collaborative application  ); and receiving a different response from at least one of the plurality of 

Claim 11. Gorman teaches the method of claim 3 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0060, 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the evaluation metrics of collaborative application); and receiving a different response from at least one of the plurality of users ( Para 0057 allow users to participate and respond in a variety of different training aspect formats and categories of evaluation platforms ) 

Claim 12. Gorman teaches the method of claim 4 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0022, 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the training aspect of collaborative application  ); and receiving a different response from at least one of the plurality of users ( Para 0022, 0057 allow users to participate and respond in a variety of different training aspect formats and categories for a real-time evaluations ) 

Claim 13. Gorman teaches the method of claim 5 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the training aspect of collaborative application  ); and receiving a different response from at least one of the plurality of 
Claim 14. Gorman teaches the method of claim 6 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the training aspect of collaborative application  ); and receiving a different response from at least one of the plurality of users ( Para 0057 allow users to participate and respond in a variety of different training aspect formats and categories ) 

Claim 15. Gorman teaches the method of claim 7 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the training aspect of collaborative application  ); and receiving a different response from at least one of the plurality of users ( Para 0057 allow users to participate and respond in a variety of different training aspect formats and categories of evaluation metrics ) 

Claim 16. Gorman teaches the method of claim 8 further comprising: transmitting communication between the users regarding the aspect subsequent to receiving responses from each user (Para 0061 training aspect server are responsible for managing and responding to requests from each client or user devices desiring access to the training aspect of collaborative application); and receiving a different response from at least one of the plurality of 


Response to Arguments/Remarks

Examiners has reopened the case based on 35USC101 rejection and related applicant's arguments/amendments in appeal brief filed on July 19, 2020 have been considered.
Claims filed on 4/6/2021 has been entered. 
Replacement sheets has been filed and objections to drawing withdrawn.

Claim Rejections - 35 U.S.C. § 101
The claimed invention is been directed to an abstract idea without significantly more. Applicant on pages 4, 5 has argued about unanimous and correct response requirement is not well understood, routine or conventional in art. Examiner has since revised the 35USC101 statement above for additional elements to be considered for reopened prosecution under certain methods of organizing human activity enumerated for personal behavior of abstract idea rejection. 
The claim recitation do not indicate if there is any integration of practical application of uin computer-related technology Hence,  35 U.S.C. 101 rejection is maintained.
Remarks about social and emotional skill development is not in commensuration with the claim recitations.


Claim Rejections - 35 U.S.C. § 103
The claims include limitations requiring a consensus response for differing individual inputs before permitting any user to proceed with the learning activity. Applicant on pages 7 and 8 asserted prior art Gorman in view of Coda does not teach the feature that require all users agree on a unanimous response that is also the associated with correct response by the builder of educational exercise. 
Examiner has respectfully traversed the argument an provided a new ground of rejection based on reference Colby et al.  
 .
Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

 Applicant's arguments/amendments filed on August 14, 2020 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Claim Rejections - 35 U.S.C. § 112
Examiner has indicated that the claims 1-16 nor the specification is not clearly outlining a corresponding structure or algorithmic steps for defining what constitutes [minimum] level of engagement to satisfy the written description requirement, Applicant has amended the claims to remove “minimum level of engagement.” Accordingly, the 35USC112 (a) rejections are withdrawn.
Applicant has amended the claims to remove “minimum level of engagement” and “evaluating user performance and interactions.” Hence 35USC112 (b) rejections are withdrawn.
Claim Rejections - 35 U.S.C. § 101
The claimed invention is been directed to an abstract idea without significantly more. Applicant has added limitations requiring a consensus response before proceeding a collaborative aspect of a learning activity. Though this may not be routine activity in art, it remains a part of managing personal behavior common in educational art. These are concepts performed in human mind involving observation and judgement.
There is no practical and unconventional improvement in computer-related technology by performing a known computer performance application. Hence, Applicant respectfully requests that the 35 U.S.C. 101 rejection is maintained.

Claim Rejections - 35 U.S.C. § 103
Applicant has amended the claims to include limitations requiring a consensus response and differing inputs before permitting any user to proceed with the learning activity. Applicant on pages 7 and 8 asserted that either Gorman or Huppenthal does not teach this feature. By distinction, Applicant’s invention requires a plurality of users provide a consensus response before any user can proceed with the learning activity.
Applicant has included evidentiary support at least from Para 0052 US 20120256822 A1, Figure 3 of prior art coda teaching collaborative input system comprising a computer and a plurality of group users terminals as also in para 0007 of the prior art defining a user terminal for each group as being a master user terminal. The training learning activity thus is not based solely on individual responses but on Group information displayed on the user interface representing average or consensus response of the individuals in the group. 35USC§103 rejections are maintained.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        November 11, 2021

/THOMAS J HONG/Primary Examiner, Art Unit 3715